DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20180301456 A1, hereinafter Cho).
With regards to claim 1, Cho discloses the semiconductor memory device comprising: 
a substrate (substrate 100) including an active region (active region AR) extending in a third direction (third direction X1, see FIG. 1)
a plurality of first conductive patterns (word line WL) extending parallel in a first direction (first direction X2, see FIG. 1) different than the third direction on the substrate; (See at least FIG. 1, showing the two different directions)
a plurality of second conductive patterns (bit lines BL) extending parallel in a second direction (second direction X3, see FIG. 1) crossing the first direction on the substrate; 
a plurality of buried contacts (buried contacts 310) connected to the substrate between the plurality of first conductive patterns and between the plurality of second conductive patterns; (See FIGS. 1 and 2A) and 
a landing pad (landing pads 320) on and connected to each of the plurality of buried contacts, the landing pad including a first side surface (top surface, see FIG. 2A) extending in the first direction in plan view and a second side surface (side surface, see FIG. 2A) extending in a fourth direction (fourth direction is up the page of FIG. 2A, perpendicular to both X2 and X3) different from the first direction, the second direction, and the third direction in plan view. (See FIG. 2A)

With regards to claim 2, Cho discloses the semiconductor memory device of claim 1, wherein each of the plurality of second conductive patterns is connected to the substrate. (See FIG. 2A) 

With regards to claim 3, Cho discloses the semiconductor memory device of claim 2, further comprising: 
a base insulating layer (at least insulating layer 210) extending along a top surface of the substrate; and 
a direct contact (direct contact DC) penetrating the base insulating layer and being connected to each of the plurality of second conductive patterns and the substrate, wherein each of the first conductive patterns is in the substrate between the direct contact and each of the buried contacts. (See FIG. 2A) 

With regards to claim 4, Cho discloses the semiconductor memory device of claim 3, wherein a top surface of each of the plurality of first conductive patterns is lower than the top surface of the substrate. (See FIGS. 1-2B) 

With regards to claim 5, Cho discloses the semiconductor memory device of claim 1, wherein the landing pad further includes a third side surface parallel to the second side surface. (See FIG. 2A) 

With regards to claim 7, Cho discloses the semiconductor memory device of claim 5, wherein the landing pad further includes a fourth side surface that is parallel to the first side surface and connects the second side surface to the third side surface. (See FIG. 2A) 

With regards to claim 8, Cho discloses the semiconductor memory device of claim 1, wherein the first side surface and the second side surface form an acute angle that is equal to or greater than 60 degrees. (See FIGS. 1-2A)

With regards to claim 9, Cho discloses a semiconductor memory device (FIGS. 1-2B) comprising: 
a substrate; (substrate 100) 
a first conductive pattern (bit line BL) extending in a first direction (first direction X3) on the substrate; 
a first buried contact (left buried contact 310) on the substrate at one side of the first conductive pattern, the first buried contact being connected to the substrate; 
a second buried contact (right buried contact 310) on the substrate at an other side of the first conductive pattern, the second buried contact being connected to the substrate; (See FIG. 2A) 
a first landing pad (left landing pad 320) connected to the first buried contact, the first landing pad including a first side surface which forms an acute angle with the first direction in plan view; (See FIG. 1 and 2A, where the landing pad 320 on the active region AR forms an acute angle with the direction of the bit line BL) 
a second landing pad  (right landing pad 320) connected to the second buried contact, the second landing pad including a second side surface that is coplanar with the first side surface; (See FIG. 1 and 2A) and 
capacitors (capacitors 400) respectively connected to the first landing pad and the second landing pad. (See FIG. 2A) 

With regards to claim 10, Cho discloses the semiconductor memory device of claim 9, wherein the first landing pad further includes a third side surface extending in the first direction from the first side surface, the second landing pad further includes a fourth side surface extending in the first direction from the second side surface, and the second side surface and the third side surface are opposite to each other. (See FIG. 2a, where the outward sides of the landing pads 320 are on opposite sides to each other)

With regards to claim 11, Cho discloses the semiconductor memory device of claim 10, wherein the first landing pad further includes a fifth side surface (oblong edge of active region AR and landing pad 320) that forms an obtuse angle with the third side surface in plan view, and the second landing pad further includes a sixth side surface that is coplanar with the fifth side surface. (See FIG. 1 and 2A) 

With regards to claim 12, Cho discloses the semiconductor memory device of claim 11, wherein the first side surface and the fifth side surface are parallel to each other, and the second side surface and the sixth side surface are parallel to each other. (See FIGS. 1 and 2A) 

With regards to claim 13, Cho discloses the semiconductor memory device of claim 9, wherein the first side surface forms an acute angle, which is equal to or greater than 60 degrees, with the first direction. (Paragraph [0019]: “For example, when the angle that can be generated by intersection of the two directions is 120° and 60°, the “angle” is 60°.”) 

With regards to claim 14, Cho discloses the semiconductor memory device of claim 9, wherein the first buried contact and the second buried contact are arranged along a second direction perpendicular to the first direction. (See FIG. 1 and 2a, showing the buried contacts 310 arranged along the second direction X2) 

With regards to claim 15, Cho discloses the semiconductor memory device of claim 14, further comprising: 
a second conductive pattern (word line WL) on the substrate, wherein the second conductive pattern extends in the second direction and connects to the substrate, and the first buried contact and the second buried contact are disposed at one side of the second conductive pattern. (See FIG. 1 and 2a) 

With regards to claim 16, Cho discloses a semiconductor memory device (FIGS. 1-2B) comprising: 
a substrate; (substrate 100) 
an element isolation layer (at least insulating layer 112a) on the substrate and defining a plurality of active regions (at least source/drain regions 107a of active regions AR) in the substrate, wherein each of active regions extends in a third direction; (third direction X1, See FIGS. 1 and 2A) 
a word line (word line WL) extending in a first direction (first direction X2) crossing each of the plurality of active regions in the substrate; (See at least FIG. 1)
a bit line (bit line BL) on the substrate, the bit line being connected to each of the plurality of active regions, and the bit line extending in a second direction (second direction X3) crossing the first direction; (See FIGS. 1 and 2A, where the bit line extends in a direction perpendicular to the word line WL) 
a plurality of buried contacts (buried contacts 310) on a side surface of the bit line, the plurality of buried contacts being respectively connected to the plurality of active regions; (See FIG. 2A) 
a plurality of landing pads (landing pads 320) on the plurality of buried contacts, the plurality of landing pads being respectively connected to the buried contacts, the plurality of landing pads being arranged in a honeycomb structure, (See FIG. 1 and Paragraph [0021], describing the honeycomb structure) each of the plurality of landing pads including a first side surface (top surface) extending in the first direction in plan view (See FIGS. 1 and 2A)  and a second side surface (side of pads 320, see FIG. 2A) extending in a fourth direction (fourth direction is up the page of FIG. 2A, perpendicular to both X2 and X3) different from the first direction, the second direction, and the third direction in plan view; (See FIGS. 1 and 2A, where the landing pads LP extend at least up the page of FIG. 2A, which is different than the first, second direction, and third direction) and 
a plurality of capacitors (capacitors 400) respectively connected to the plurality of landing pads.

With regards to claim 17, Cho discloses the semiconductor memory device of claim 16, wherein the plurality of buried contacts are arranged in a lattice structure. (See FIGS. 1 and 2A, showing the lattice structure of the active regions AR/buried contacts)

With regards to claim 18, Cho discloses the semiconductor memory device of claim 16, wherein each of the plurality of active regions extends in a fourth direction different from the first direction and the second direction in plan view. (See FIG. 1, where the active regions AR extend in the X1 direction) 

With regards to claim 19, Cho discloses the semiconductor memory device of claim 16, further comprising: 
a base insulating layer (insulating layer 210) extending along a top surface of the substrate and a top surface of the element isolation layer; and 
a direct contact (direct contact DC) penetrating the base insulating layer to connect the bit line to each of the plurality of active regions. (See FIG. 2A) 

With regards to claim 20, Cho discloses the semiconductor memory device of claim 19, wherein the word line is between the direct contact and each of the plurality of buried contacts. (See FIGS. 1 and 2A) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20180301456 A1, hereinafter Cho), as recited in claim 5, and further in view of Son et al. (US 20180342521 A1, hereinafter Son).
With regards to claim 6, Cho discloses the semiconductor memory device of claim 5.
However, Cho does not explicitly teach wherein the landing pad further includes a fourth side surface that is convex and connects the second side surface to the third side surface.
Son teaches wherein the landing pad further includes a fourth side surface that is convex and connects the second side surface to the third side surface. (See FIG. 1B, showing the convex shape of the landing pad 418 connecting the two sides of 418c and 418a) 
It would have been obvious to one of ordinary skill in the art to modify the device of Cho to have the curved structure as recited in Son, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the shape described in Son is beneficial to reduce conduction defect and performance degradation (See Son Paragraph [0054]) 

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant essentially argues 1) Cho does not disclose not the extension of the active regions in the fourth direction of claims 1 and 16, and 2) Cho does not disclose the “acute angle” and “coplanar” features of at least claim 9.
With regards to 1), Examiner notes how the first, second, third, and fourth directions are being interpreted above.  Thus, each of the directions (X2, X1, X3, and towards a top of the page in FIGS. 1 and 2A) meet the limitations of at least claims 1 and 16.
With regards to 2), Examiner notes that Applicant does not give specific arguments as to why Cho does not explicitly disclose the features of claim 9.  Examiner notes that the top of the landing pads, which extend along the direction of the active region, (direction X1) form an acute angle with the direction of the bit line. (direction X3, see at least FIG. 1)  In addition, as shown in FIG. 2A, all of the top surfaces of the landing pads are coplanar.  Therefore, the features of at least claim 9 are disclosed by Cho.
Therefore, claims 1, 9, and 16 are rejected, and claims 2-8, 10-15, and 17-20 are rejected for at least their dependencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812